Exhibit 12.1 8/25/2010 GEORGIA POWER COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2009 and the year to date June 30, 2010 Six Months Ended Year ended December 31, June 30, 2005 2006 2007 2008 2009 2010 Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ 1,197,831 $ 1,236,845 $ 1,262,231 $ 1,410,963 $ 1,244,272 $ 695,539 Interest expense, net of amounts capitalized 297,313 319,893 345,538 347,418 387,759 181,275 Distributions on mandatorily redeemable preferred securities 0 0 0 0 0 0 AFUDC - Debt funds 11,811 12,354 28,470 39,610 39,790 26,371 Earnings as defined $ 1,506,955 $ 1,569,092 $ 1,636,239 $ 1,797,991 $ 1,671,821 $ 903,185 FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ 215,263 $ 217,954 $ 270,429 $ 325,774 $ 372,998 $ 188,310 Interest on affiliated loans 68,735 87,672 65,769 22,574 13,097 6,312 Interest on interim obligations 0 0 8,463 3,114 538 0 Amort of debt disc, premium and expense, net 17,109 17,054 18,432 19,994 20,329 10,613 Other interest charges 8,017 9,567 10,915 15,572 20,587 2,411 Distributions on mandatorily redeemable preferred securities 0 0 0 0 0 0 Fixed charges as defined $ 309,124 $ 332,247 $ 374,008 $ 387,028 $ 427,549 $ 207,646 RATIO OF EARNINGS TO FIXED CHARGES 4.87 4.72 4.37 4.65 3.91 4.35
